

117 HR 125 IH: Gun Safety: Not Sorry Act of 2021
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 125IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Ms. Jackson Lee introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to provide for a 7-day waiting period before a semiautomatic firearm, a silencer, armor piercing ammunition, or a large capacity ammunition magazine may be transferred.1.Short titleThis Act may be cited as the Gun Safety: Not Sorry Act of 2021.2.FindingsThe Congress finds as follows:(1)There is nearly one mass shooting per day in the United States—355 mass shootings in 2015.(2)In December 2012, a gunman walked into Sandy Hook Elementary School in Newtown, Connecticut, and killed 20 children, 6 adults, and himself.(3)Since December 2012, there have been at least 1,518 mass shootings, with at least 1,715 people killed and 6,089 wounded.(4)On the night of October 1, 2017, a gunman opened fire on a large crowd of concertgoers at the Route 91 Harvest music festival on the Las Vegas Strip, leaving 58 people dead and 527 injured.(5)Every day, on average, 92 Americans are victims of gun violence, resulting in more than 33,000 deaths annually.(6)States with higher gun ownership rates have higher gun murder rates—as much as 114 percent higher than States with lower gun ownership rates.(7)A recent study by the Centers for Disease Control and Prevention looking at 30 years of homicide data found that for every 1 percent increase in a State’s gun ownership rate, there is a nearly 1 percent increase in its firearm homicide rate.(8)Gun death rates are generally lower in States with restrictions such as safe storage requirements or assault weapons bans.(9)Mass shootings stopped by armed civilians in the past 33 years: 0.(10)Because more than 75 percent of the weapons used in mass shootings between 1982 and 2012 were obtained legally, stronger legislation is needed to prevent guns from getting into the wrong hands.3.7-day waiting period required before transferring a semiautomatic firearm, a silencer, armor piercing ammunition, or a large capacity ammunition magazine(a)Transfers by licensed importers, licensed manufacturers, or licensed dealers to persons not so licensedSection 922(t) of title 18, United States Code, is amended—(1)in paragraph (1)—(A)by inserting , armor piercing ammunition, or a large capacity ammunition magazine after firearm the first place it appears; and(B)by striking subparagraph (B) and inserting the following:(B)(i)in the case of a transfer not referred to in clause (ii)—(I)the system provides the licensee with a unique identification number; or(II)3 business days (meaning a day on which State offices are open) have elapsed since the licensee contacted the system, and the system has not notified the licensee that the receipt of a firearm by such other person would violate subsection (g) or (n) of this section; and(ii)in the case of the transfer of a semiautomatic firearm, a silencer, armor piercing ammunition, or a large capacity ammunition magazine, 7 business days (meaning a day on which State offices are open) have elapsed since the licensee contacted the system, and the system has not notified the licensee that the receipt of the firearm or ammunition involved by such other person would violate subsection (g) or (n) of this section; and;(2)in paragraph (3), by striking firearm the first place it appears;(3)in paragraph (4), by inserting , armor piercing ammunition, or a large capacity ammunition magazine after firearm the second place it appears;(4)in paragraph (5), by inserting , armor piercing ammunition, or a large capacity ammunition magazine after firearm the first place it appears; and(5)in paragraph (6)—(A)by inserting , armor piercing ammunition, or a large capacity ammunition magazine after firearm the first place it appears; and(B)by striking the firearm and inserting a firearm.(b)Transfers between persons who are not licensed importers, licensed manufacturers, or licensed dealers(1)ProhibitionSection 922 of such title is amended by adding at the end the following:(aa)It shall be unlawful for a person who is not a licensed importer, licensed manufacturer, or licensed dealer, in or affecting interstate or foreign commerce, to transfer to another person not so licensed a semiautomatic firearm, a silencer, armor piercing ammunition, or a large capacity ammunition magazine, unless at least 7 business days (meaning a day on which State offices are open) have elapsed since the transferee most recently offered or agreed to acquire the semiautomatic firearm, silencer, ammunition, or magazine, as the case may be, from the transferor..(2)PenaltiesSection 924(a)(5) of such title is amended by striking or (t) and inserting , (t), or (aa).(c)DefinitionsSection 921(a) of such title is amended by inserting after paragraph (29) the following:(30)The term semiautomatic firearm means any repeating firearm which utilizes a portion of the energy of a firing cartridge to extract the fired cartridge case and chamber the next round, and which requires a separate pull of the trigger to fire each cartridge.(31)The term large capacity ammunition magazine means a magazine, belt, drum, feed strip, or similar device that has a capacity of, or that can be readily restored or converted to accept, more than 10 rounds of ammunition..(d)Effective dateThe amendments made by this section shall apply to conduct engaged in after the 30-day period that begins with the date of the enactment of this Act.